     Case 19-43811-elm13 Doc 25 Filed 10/18/19                            Entered 10/18/19 11:42:51             Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Byron Jerome Cooper                        xxx-xx-1411             §          Case No:     19-43811-elm-13
       1601 Silla Dr.                                                     §
                                                                                     Date:        9/30/2019
       Little Elm, TX 75068                                               §
                                                                          §          Chapter 13
                                                                          §

      Latricia Myles                              xxx-xx-6661
      1601 Silla Dr.
      Little Elm, TX 75068



                                  Debtor(s)



                                                        AMENDED 10/18/2019
                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $291,650.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                             Entered 10/18/19 11:42:51                 Page 2 of 19
Case No:      19-43811-elm-13
Debtor(s):    Byron Jerome Cooper
              Latricia Myles



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,000.00     per month, months    1       to    1    .
             $3,550.00     per month, months    2       to    4    .
             $5,000.00     per month, months    5       to   60    .

          For a total of    $291,650.00     (estimated " Base Amount ").
          First payment is due     10/16/2019       .
          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                            Entered 10/18/19 11:42:51               Page 3 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
RoundPoint Mortgage Servicing Corporatio           $10,896.48          9/1/19           0.00%        Month(s) 1-60                  Pro-Rata
1601 Silla Dr., Little Elm, TX 75068

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
RoundPoint Mortgage Servicing Corporatio                               59 month(s)                    $3,129.26                   12/1/19
1601 Silla Dr., Little Elm, TX 75068

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
RoundPoint Mortgage Servicing Corporatio             $6,258.52      10/1/19 and         0.00%        Month(s) 1-60                  Pro-Rata
1601 Silla Dr., Little Elm, TX 75068                                  11/1/19

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conn's                                               $8,887.00         $4,443.50       0.00%                                        Pro-Rata
Furniture

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

OneMain Financial                                                     $12,874.00       6.00%                                        Pro-Rata
2007 Toyota Avalon




                                                                 Page 3
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                            Entered 10/18/19 11:42:51               Page 4 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.            VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Capital One Auto Finance                                      2016 Cadillac CT6                                                 $38,493.00

Denton County Tax Assessor                                    1601 Silla Dr., Little Elm, TX 75068                                     $0.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)
Internal Revenue Service                                                         $40,000.00       Month(s) 1-60                       Pro-Rata

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Acceptance Now                                                         $0.00
ACE Cash Express                                                   $5,496.40
Ally Financial                                                         $0.00
Balance Credit                                                     $2,700.00
Capital One                                                        $2,551.00
Capital One                                                        $2,130.00

                                                                 Page 4
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                        Entered 10/18/19 11:42:51            Page 5 of 19
Case No:      19-43811-elm-13
Debtor(s):    Byron Jerome Cooper
              Latricia Myles

Cash Net USA - Bankruptcy Department                             $600.00
Check n Go                                                     $2,356.91
Conn's                                                         $4,443.50 Unsecured portion of the secured debt (Bifurcated)
CoServ                                                             $0.00
Credit One Bank                                                $1,256.00
Credit One Bank                                                $1,138.00
Credit One Bank                                                  $802.00
Credit Protection Association                                    $507.00
Credit Systems International, Inc                                $123.00
Department of Education/Nelnet                                 $2,097.00
Department of Education/Nelnet                                 $1,330.00
Discover Financial                                             $1,638.00
eMoneyUSA                                                      $1,598.00
First Electronic Bank                                              $0.00
First Electronic Bank                                              $0.00
Front Point                                                    $1,800.00
Hillcrest Davidson & A                                           $553.00
Mr. Cooper                                                         $0.00
NCC Business Svcs Inc                                          $2,793.00
Nebraska Furniture Mart                                            $0.00
NTTA                                                           $1,200.00
OneMain Financial                                                  $0.00
Opportunity Financial                                          $3,766.96
Prestige Financial Svc                                             $0.00
Stream Energy                                                      $0.00
Syncb/hhgreg                                                     $964.00
Syncb/Rooms To Go                                                  $0.00
Syncb/Rooms To Go                                                  $0.00
Synchrony/Ashley Furniture Homestore                               $0.00
Synchrony/Ashley Furniture Homestore                               $0.00
Synchrony/Ashley Furniture Homestore                               $0.00
Texas Health Physicians Group                                      $0.00
Trident Asset Management                                         $130.00

TOTAL SCHEDULED UNSECURED:                                    $41,973.77

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                              Entered 10/18/19 11:42:51                Page 6 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Vantage Storage                                       Rejected                            $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-43811-elm13 Doc 25 Filed 10/18/19                           Entered 10/18/19 11:42:51                Page 7 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                             Entered 10/18/19 11:42:51               Page 8 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 8
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                             Entered 10/18/19 11:42:51                Page 9 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
     Case 19-43811-elm13 Doc 25 Filed 10/18/19                        Entered 10/18/19 11:42:51                Page 10 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
    Case 19-43811-elm13 Doc 25 Filed 10/18/19                          Entered 10/18/19 11:42:51                Page 11 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
    Case 19-43811-elm13 Doc 25 Filed 10/18/19                         Entered 10/18/19 11:42:51                  Page 12 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  18th day of October, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            October 18, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Acceptance Now                                    Capital One                                       Credit One Bank
xxxxxxxxxxxxxxxxxxxx0707                          xxxxxxxxxxxx5229                                  xxxxxxxxxxxx0908
Attn: Bankruptcy                                  Attn: Bankruptcy                                  ATTN: Bankruptcy Department
5501 Headquarters Drive                           PO Box 30285                                      PO Box 98873
Plano, TX 75024                                   Salt Lake City, UT 84130                          Las Vegas, NV 89193


ACE Cash Express                                  Capital One Auto Finance                          Credit One Bank
1231 Greenway Dr, Ste 600                         xxxxxxxxxxxxx1001                                 xxxxxxxxxxxx6119
Irving, TX 75038                                  Attn: Bankruptcy                                  ATTN: Bankruptcy Department
                                                  PO Box 30285                                      PO Box 98873
                                                  Salt Lake City, UT 84130                          Las Vegas, NV 89193


Ally Financial                                    Cash Net USA - Bankruptcy                         Credit One Bank
xxxxxxxx3620                                      Department                                        xxxxxxxxxxxx8451
Attn: Bankruptcy Dept                             PO Box 06230                                      ATTN: Bankruptcy Department
PO Box 380901                                     Chicago, IL 60606                                 PO Box 98873
Bloomington, MN 55438                                                                               Las Vegas, NV 89193


Balance Credit                                    Check n Go                                        Credit Protection Association
180 N Upper Wacker Dr, Suite 300                  7755 Montgomery Road, Suite 400                   xxxx0103
Chicago, IL 60606                                 Cincinnati, OH 45236                              Attn: Bankruptcy
                                                                                                    PO Box 802068
                                                                                                    Dallas, TX 75318


Byron Jerome Cooper                               Conn's                                            Credit Systems International, Inc
1601 Silla Dr.                                    xxxxxxxxxxxxxxxxxxx0618                           xxxxx3616
Little Elm, TX 75068                              3925 College St                                   Attn: Bankruptcy
                                                  Beaumont, TX 77701-4611                           PO Box 1088
                                                                                                    Arlington, TX 76004


Capital One                                       CoServ                                            Denton County Tax Assessor
xxxxxxxxxxxx0160                                  7701 S Stemmons                                   PO Box 90223
Attn: Bankruptcy                                  Corinth, TX 76210                                 Denton, TX 76202
PO Box 30285
Salt Lake City, UT 84130




                                                               Page 12
    Case 19-43811-elm13 Doc 25 Filed 10/18/19         Entered 10/18/19 11:42:51    Page 13 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

Department of Education/Nelnet     Internal Revenue Service               Prestige Financial Svc
xxxxxxxxxxx8724                    Centralized Insolvency Operations      xx3095
Attn: Claims                       PO Box 7346                            Attn: Bankruptcy
PO Box 82505                       Philadelphia, PA 19101-7346            351 W Opportunity Way
Lincoln, NE 68501                                                         Draper, UT 84020


Department of Education/Nelnet     Mr. Cooper                             RoundPoint Mortgage Servicing
xxxxxxxxxxx8624                    xxxxxxxxx2546                          Corporatio
Attn: Claims                       Attn: Bankruptcy                       xxxxxxxxx7558
PO Box 82505                       PO Box 619098                          Attn: Bankruptcy
Lincoln, NE 68501                  Dallas, TX 75261                       PO Box 19409
                                                                          Charlotte, NC 28219

Discover Financial                 NCC Business Svcs Inc                  Stream Energy
xxxxxxxxxxxx8032                   xxx1637                                14675 Dallas Pkwy. Ste. 150
Attn: Bankruptcy Department        Attn: Bankruptcy                       Dallas, TX 75254
PO Box 15316                       9428 Baymeadows Rd. Suite 200
Wilmington, DE 19850               Jacksonville, FL 32256


eMoneyUSA                          Nebraska Furniture Mart                Syncb/hhgreg
xxxxxxx8759                        xxxxxxx7REV                            xxxxxxxxxxxx0184
Attn: Bankruptcy                   Attn: Collections                      Attn: Bankruptcy
8700 State LIne Rd , Ste 350       PO Box 2335                            PO Box 965060
Leawood, KS 66206                  Omaha, NE 68103                        Orlando, FL 32896


First Electronic Bank              NTTA                                   Syncb/Rooms To Go
xxxxxxxxxxxx5757                   PO Box 660244                          xxxxxxxxxxxx1898
Attn: Bankruptcy                   Dallas, TX 75266-0244                  Attn: Bankruptcy
PO Box 521271                                                             PO Box 965060
Salt Lake City, UT 84152                                                  Orlando, FL 32896


First Electronic Bank              OneMain Financial                      Syncb/Rooms To Go
xxxxxxxxxxxx9597                   xxxxxxxxxxxx4715                       xxxxxxxx5408
Attn: Bankruptcy                   Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 521271                      601 NW 2nd St #300                     PO Box 965060
Salt Lake City, UT 84152           Evansville, IN 47708                   Orlando, FL 32896


Front Point                        Opportunity Financial                  Synchrony/Ashley Furniture
1595 Spring Hill Rd Ste 110        130 E. Randolph St. Ste. 3400          Homestore
Vienna, VA 22182                   Chicago, IL 60601                      xxxxxxxxxxxx8331
                                                                          Attn: Bankruptcy
                                                                          PO Box 965060
                                                                          Orlando, FL 32896

Hillcrest Davidson & A             Pam Bassel                             Synchrony/Ashley Furniture
xx4610                             7001 Blvd 26, Suite 150                Homestore
Attn: Bankruptcy                   North Richland Hills, TX 76180         xxxxxxxx2332
715 N Glenville - Suite 450                                               Attn: Bankruptcy
Richardson, TX 75081                                                      PO Box 965060
                                                                          Orlando, FL 32896




                                              Page 13
    Case 19-43811-elm13 Doc 25 Filed 10/18/19   Entered 10/18/19 11:42:51   Page 14 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

Synchrony/Ashley Furniture
Homestore
xxxxxxxxxxxx2432
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896

Texas Health Physicians Group
P.O. Box 975341
Dallas, TX 75397




Trident Asset Management
xxxxxx9787
Attn: Bankruptcy
PO Box 888424
Atlanta, GA 30356


Vantage Storage
11901 FM 423
Little Elm, TX 75068




                                          Page 14
      Case 19-43811-elm13 Doc 25 Filed 10/18/19                             Entered 10/18/19 11:42:51                    Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION
                                                              Revised 10/1/2016

IN RE: Byron Jerome Cooper                          xxx-xx-1411      §       CASE NO: 19-43811-elm-13
       1601 Silla Dr.                                                §
       Little Elm, TX 75068                                          §
                                                                     §
                                                                     §

        Latricia Myles                              xxx-xx-6661
        1601 Silla Dr.
        Little Elm, TX 75068




                                  Debtor(s)

                                                          AMENDED 10/18/2019
AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        9/30/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                    Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                            $89.55                           See below*
 Filing Fee                                                                                         $0.00                           See below*
 Noticing Fee                                                                                      $49.35                           See below*

 Subtotal Expenses/Fees                                                                           $143.90                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                         $856.10                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                             Scheduled          Value of        Protection           Protection
 Name                                  Collateral                              Amount          Collateral      Percentage       Payment Amount
 OneMain Financial                     2007 Toyota Avalon                    $12,874.00        $6,350.00           1.25%                 $79.38

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                $79.38

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                  Collateral                            Start Date         Amount          Collateral      Payment Amount
 RoundPoint Mortgage Servicing Corporatio
                                     1601 Silla Dr., Little Elm, TX 75068    12/1/19         $509,051.00      $495,978.00              $3,427.39

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $3,427.39




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-43811-elm13 Doc 25 Filed 10/18/19                        Entered 10/18/19 11:42:51                  Page 16 of 19
Case No:     19-43811-elm-13
Debtor(s):   Byron Jerome Cooper
             Latricia Myles

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate            Adequate
                                                                            Scheduled          Value of     Protection         Protection
   Name                                    Collateral                         Amount          Collateral   Percentage     Payment Amount
   Conn's                                  Furniture                         $8,887.00        $4,443.50           1.25%            $55.54

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $55.54

                                                    TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $79.38
      Debtor's Attorney, per mo:                                                                                                 $721.18
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $55.54

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                    $3,230.50
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                           See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

*Monthly Schedule

                              Account           Trustee                                 Subtotal                                 Available
                   Plan       Balance        Percentage      Filing     Noticing      Expenses/                      Available          for
   Month        Payment       Reserve               Fee      Fees         Fees            Fees        Available       for APD     Attorney
      1       $1,000.00            $5.00        $89.55      $0.00        $49.35          $143.90     $856.10         $134.92     $721.18
      2       $3,550.00                        $319.50                                   $319.50    $3,230.50       $3,230.50      $0.00
      3       $3,550.00                        $319.50                                   $319.50    $3,230.50       $3,230.50      $0.00
      4       $3,550.00                        $319.50                                   $319.50    $3,230.50       $3,230.50      $0.00
      5       $5,000.00                        $450.00                                   $450.00    $4,550.00       $3,562.31    $987.69
      6       $5,000.00                        $450.00                                   $450.00    $4,550.00       $3,562.31    $987.69
      7       $5,000.00                        $450.00                                   $450.00    $4,550.00       $3,562.31    $987.69
      8       $5,000.00                        $450.00                                   $450.00    $4,550.00       $3,562.31     $15.75


 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         10/18/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 19-43811-elm13 Doc 25 Filed 10/18/19                      Entered 10/18/19 11:42:51       Page 17 of 19
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Byron Jerome Cooper                                                   CASE NO.     19-43811-elm-13
                                    Debtor


          Latricia Myles                                                      CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on October 18, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Marcus Leinart
                                Marcus Leinart
                                Bar ID:00794156
                                Leinart Law Firm
                                11520 N. Central Expressway
                                Suite 212
                                Dallas, Texas 75243
                                (469) 232-3328


Acceptance Now                                   Byron Jerome Cooper                      Cash Net USA - Bankruptcy
xxxxxxxxxxxxxxxxxxxx0707                         1601 Silla Dr.                           Department
Attn: Bankruptcy                                 Little Elm, TX 75068                     PO Box 06230
5501 Headquarters Drive                                                                   Chicago, IL 60606
Plano, TX 75024


ACE Cash Express                                 Capital One                              Check n Go
1231 Greenway Dr, Ste 600                        xxxxxxxxxxxx0160                         7755 Montgomery Road, Suite 400
Irving, TX 75038                                 Attn: Bankruptcy                         Cincinnati, OH 45236
                                                 PO Box 30285
                                                 Salt Lake City, UT 84130


Ally Financial                                   Capital One                              Conn's
xxxxxxxx3620                                     xxxxxxxxxxxx5229                         xxxxxxxxxxxxxxxxxxx0618
Attn: Bankruptcy Dept                            Attn: Bankruptcy                         3925 College St
PO Box 380901                                    PO Box 30285                             Beaumont, TX 77701-4611
Bloomington, MN 55438                            Salt Lake City, UT 84130


Balance Credit                                   Capital One Auto Finance                 CoServ
180 N Upper Wacker Dr, Suite 300                 xxxxxxxxxxxxx1001                        7701 S Stemmons
Chicago, IL 60606                                Attn: Bankruptcy                         Corinth, TX 76210
                                                 PO Box 30285
                                                 Salt Lake City, UT 84130
      Case 19-43811-elm13 Doc 25 Filed 10/18/19                         Entered 10/18/19 11:42:51          Page 18 of 19
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Byron Jerome Cooper                                                        CASE NO.     19-43811-elm-13
                                      Debtor


          Latricia Myles                                                            CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #1)

Credit One Bank                                    Department of Education/Nelnet              Internal Revenue Service
xxxxxxxxxxxx0908                                   xxxxxxxxxxx8624                             Centralized Insolvency Operations
ATTN: Bankruptcy Department                        Attn: Claims                                PO Box 7346
PO Box 98873                                       PO Box 82505                                Philadelphia, PA 19101-7346
Las Vegas, NV 89193                                Lincoln, NE 68501


Credit One Bank                                    Discover Financial                          Mr. Cooper
xxxxxxxxxxxx6119                                   xxxxxxxxxxxx8032                            xxxxxxxxx2546
ATTN: Bankruptcy Department                        Attn: Bankruptcy Department                 Attn: Bankruptcy
PO Box 98873                                       PO Box 15316                                PO Box 619098
Las Vegas, NV 89193                                Wilmington, DE 19850                        Dallas, TX 75261


Credit One Bank                                    eMoneyUSA                                   NCC Business Svcs Inc
xxxxxxxxxxxx8451                                   xxxxxxx8759                                 xxx1637
ATTN: Bankruptcy Department                        Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 98873                                       8700 State LIne Rd , Ste 350                9428 Baymeadows Rd. Suite 200
Las Vegas, NV 89193                                Leawood, KS 66206                           Jacksonville, FL 32256


Credit Protection Association                      First Electronic Bank                       Nebraska Furniture Mart
xxxx0103                                           xxxxxxxxxxxx5757                            xxxxxxx7REV
Attn: Bankruptcy                                   Attn: Bankruptcy                            Attn: Collections
PO Box 802068                                      PO Box 521271                               PO Box 2335
Dallas, TX 75318                                   Salt Lake City, UT 84152                    Omaha, NE 68103


Credit Systems International, Inc                  First Electronic Bank                       NTTA
xxxxx3616                                          xxxxxxxxxxxx9597                            PO Box 660244
Attn: Bankruptcy                                   Attn: Bankruptcy                            Dallas, TX 75266-0244
PO Box 1088                                        PO Box 521271
Arlington, TX 76004                                Salt Lake City, UT 84152


Denton County Tax Assessor                         Front Point                                 OneMain Financial
PO Box 90223                                       1595 Spring Hill Rd Ste 110                 xxxxxxxxxxxx4715
Denton, TX 76202                                   Vienna, VA 22182                            Attn: Bankruptcy
                                                                                               601 NW 2nd St #300
                                                                                               Evansville, IN 47708


Department of Education/Nelnet                     Hillcrest Davidson & A                      Opportunity Financial
xxxxxxxxxxx8724                                    xx4610                                      130 E. Randolph St. Ste. 3400
Attn: Claims                                       Attn: Bankruptcy                            Chicago, IL 60601
PO Box 82505                                       715 N Glenville - Suite 450
Lincoln, NE 68501                                  Richardson, TX 75081
      Case 19-43811-elm13 Doc 25 Filed 10/18/19                    Entered 10/18/19 11:42:51        Page 19 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE: Byron Jerome Cooper                                                    CASE NO.   19-43811-elm-13
                                   Debtor


          Latricia Myles                                                        CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #2)

Pam Bassel                                      Synchrony/Ashley Furniture Homestore
7001 Blvd 26, Suite 150                         xxxxxxxxxxxx8331
North Richland Hills, TX 76180                  Attn: Bankruptcy
                                                PO Box 965060
                                                Orlando, FL 32896


Prestige Financial Svc                          Synchrony/Ashley Furniture Homestore
xx3095                                          xxxxxxxx2332
Attn: Bankruptcy                                Attn: Bankruptcy
351 W Opportunity Way                           PO Box 965060
Draper, UT 84020                                Orlando, FL 32896


RoundPoint Mortgage Servicing                   Synchrony/Ashley Furniture Homestore
Corporatio                                      xxxxxxxxxxxx2432
xxxxxxxxx7558                                   Attn: Bankruptcy
Attn: Bankruptcy                                PO Box 965060
PO Box 19409                                    Orlando, FL 32896
Charlotte, NC 28219

Stream Energy                                   Texas Health Physicians Group
14675 Dallas Pkwy. Ste. 150                     P.O. Box 975341
Dallas, TX 75254                                Dallas, TX 75397




Syncb/hhgreg                                    Trident Asset Management
xxxxxxxxxxxx0184                                xxxxxx9787
Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 965060                                   PO Box 888424
Orlando, FL 32896                               Atlanta, GA 30356


Syncb/Rooms To Go
xxxxxxxxxxxx1898
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896


Syncb/Rooms To Go
xxxxxxxx5408
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896
